       Case 3:19-cv-06025-BJR Document 102-2 Filed 03/29/21 Page 1 of 10

                                                                Lauren J. Stiroh
                                                                Managing Director

                                                                NERA Economic Consulting
                                                                360 Hamilton Avenue, 10th Floor
                                                                White Plains, New York 10601
                                                                Tel: +1 914 448 4143 Fax: +1 914 448 4040
                                                                lauren.stiroh@nera.com
                                                                www.nera.com




                               LAUREN J. STIROH
                              Managing Director
               Chair, Global Antitrust and Competition Practice


Dr. Stiroh specializes in the economics of antitrust, intellectual property, and commercial
damages. She has conducted research, prepared expert reports, and testified in court on a variety
of issues arising from antitrust allegations such as monopolization, exclusionary conduct, tying,
vertical restrictions, price fixing, predatory pricing, price discrimination, and abuse of standard
setting. Dr. Stiroh has analyzed the competitive effects of mergers, acquisitions, and joint
ventures. She has also written expert reports and consulted on matters related to assessing impact
and damages in class action litigation. She has performed or critiqued damage calculations in
more than a dozen industrial settings.

Dr. Stiroh has also written and testified on the subject of intellectual property value and
valuation. She has assessed and critiqued damages from patent, copyright, and trademark
infringement in industries including semiconductors, biotechnology, pharmaceuticals, medical
devices, and consumer products. Dr. Stiroh is co-editor and contributing author of Economic
Approaches to Intellectual Property Policy, Litigation and Management, published in 2005.

Much of Dr. Stiroh’s work and research focuses on the intersection of antitrust and intellectual
property litigation. She has written articles and given speeches on this subject for the American
Bar Association, Law Seminars International, the Practicing Law Institute, and the 2002 US
Department of Justice and Federal Trade Commission joint hearings on “Competition and
Intellectual Property Law and Policy in the Knowledge-Based Economy.” She has analyzed
market power in technology markets and evaluated the competitive implications of licensing
arrangements, including tying and patent pooling provisions. In 2010, she participated in the
ABA Stanford Law School Symposium on Antitrust and Innovation.

Dr. Stiroh has presented her research before the FTC, the DOJ, the Canadian Competition
Bureau, and in expert testimony. In 2010, she was inducted into the YWCA-NYC Academy of
Women Leaders.

Dr. Stiroh holds a Ph.D. in Economics from Harvard University, an M.A. in Economics from the
University of British Columbia, and a B.A. in Economics from the University of Western
Ontario.
       Case 3:19-cv-06025-BJR Document 102-2 Filed 03/29/21 Page 2 of 10

                                                                           Lauren J. Stiroh

Education

              Harvard University
              Ph.D., Economics, August 1996

              University of British Columbia
              M.A., Economics, November 1991

              University of Western Ontario
              B.A., Economics, June 1990


Professional Experience

              NERA Economic Consulting
July 2016 -   Chair, Global Antitrust and Competition Practice
2005-2016     Managing Director/Senior Vice President
2002-2005     Vice President
1999-2002     Senior Consultant
1996-1999     Senior Analyst

            Unidad de Desarrollo Social
March 1994 Consultant. Prepared two studies for the National Planning Department concerning the
August 1994 effect of the trade liberalization in Colombia on the distribution of income.

              Harvard University
1994-1996     Research Assistant. Research Assistant for Professor Dale Jorgenson. Estimated
              human capital and national income accounts.

              Harvard University
1993-1996     Teaching Fellow in Economics. Taught principles of economics, the introductory
              and core course in economics at Harvard College.


Honors and Professional Activities

              Member, American Bar Association.
              Member, American Economic Association.
              Adjunct member, NY City Bar Association, Antitrust and Trade Regulation
              Committee, September 2016 to 2018.
              YWCA-NYC Academy of Women Leaders, Class of 2010.


                                                                                               2
       Case 3:19-cv-06025-BJR Document 102-2 Filed 03/29/21 Page 3 of 10

                                                                              Lauren J. Stiroh

              Derek Bok Teaching Award, 1996.
              Harvard University Scholarship 1991-1994.
              Social Sciences and Humanities Research Council of Canada Fellowship 1991-
              1994.
              University Graduate Fellowship (University of British Columbia) 1990-1991.
              Huron College Corporation Scholarship (University of Western Ontario) 1987-
              1989.


Expert Testimony and Reports (2017-2021)

In Re: Keurig Green Mountain Single-Serve Coffee Antitrust Litigation

       Deposition testimony, on behalf of Plaintiff, TreeHouse Foods, Inc., in connection with
       In Re: Keurig Green Mountain Single-Serve Coffee Antitrust Litigation, March 25, 2021.

       Expert Reply Report, on behalf of Plaintiff, TreeHouse Foods, Inc., in connection with In
       Re: Keurig Green Mountain Single-Serve Coffee Antitrust Litigation, February 1, 2021.

       Expert Report, on behalf of Plaintiff, TreeHouse Foods, Inc., in connection with In Re:
       Keurig Green Mountain Single-Serve Coffee Antitrust Litigation, August 28, 2020.

Suzanne Somers, and SLC Sweet, Inc., v. QVC, Inc.

       Deposition testimony, on behalf of Defendant, QVC, Inc., in connection with Suzanne
       Somers, and SLC Sweet, Inc., v. QVC, Inc., March 2, 2021.

       Expert Report, on behalf of Defendant, QVC, Inc., in connection with Suzanne Somers,
       and SLC Sweet, Inc., v. QVC, Inc., January 25, 2021.

Elizabeth A. Bally, et al., vs. State Farm Life Insurance Company

       Declaration and Expert Report, on behalf of Defendant, State Farm Life Insurance
       Company in connection with Elizabeth A. Bally, et al., vs. State Farm Life Insurance
       Company, December 21, 2020.

       Declaration and Expert Report, on behalf of Defendant, State Farm Life Insurance
       Company in connection with Elizabeth A. Bally, et al., vs. State Farm Life Insurance
       Company, February 3, 2020.




                                                                                                 3
       Case 3:19-cv-06025-BJR Document 102-2 Filed 03/29/21 Page 4 of 10

                                                                              Lauren J. Stiroh

Barry Rebuck v. Ford Motor Company and Ford Motor Company of Canada, Limited and
Yonge-Steeles Ford Lincoln Sales Limited

       Deposition testimony, on behalf of Defendant, Ford Motor Company of Canada, Limited,
       in connection with Barry Rebuck v. Ford Motor Company and Ford Motor Company of
       Canada, Limited and Yonge-Steeles Ford Lincoln Sales Limited, October 14, 2020.

       Expert Reply Report, on behalf of Defendant, Ford Motor Company of Canada, Limited,
       in connection with Barry Rebuck v. Ford Motor Company and Ford Motor Company of
       Canada, Limited and Yonge-Steeles Ford Lincoln Sales Limited, September 30, 2020.

       Expert Report, on behalf of Defendant, Ford Motor Company of Canada, Limited, in
       connection with Barry Rebuck v. Ford Motor Company and Ford Motor Company of
       Canada, Limited and Yonge-Steeles Ford Lincoln Sales Limited, June 30, 2020.

In Re: Zetia (Ezetimibe) Antitrust Litigation

       Deposition testimony, on behalf of Defendants, Merck & Co., Inc., and Glenmark
       Pharmaceuticals, Ltd., in connection with In Re: Zetia (Ezetimibe) Antitrust Litigation,
       March 10, 2020.

       Expert Report, on behalf of Defendants, Merck & Co., Inc., and Glenmark
       Pharmaceuticals, Ltd., in connection with In Re: Zetia (Ezetimibe) Antitrust Litigation,
       February 28, 2020.

X One, Inc. v. Uber Technologies, Inc.

       Deposition testimony, on behalf of Plaintiff, X One, Inc., in connection with X One, Inc.
       v. Uber Technologies, Inc., September 20, 2019.

       Expert Report, on behalf of Plaintiff, X One, Inc., in connection with X One, Inc. v. Uber
       Technologies, Inc., August 2, 2019.

The Hospital Authority of Metropolitan Government of Nashville and Davidson County
Tennessee, d/b/a Nashville General Hospital, et al., v. Momenta Pharmaceuticals, Inc., and
Sandoz, Inc.

       Deposition testimony, on behalf of Defendant, Sandoz, Inc., in connection with The
       Hospital Authority of Metropolitan Government of Nashville and Davidson County
       Tennessee, d/b/a Nashville General Hospital, et al., v. Momenta Pharmaceuticals, Inc.,
       and Sandoz, Inc., August 6, 2019.

       Expert Report, on behalf of Defendant, Sandoz, Inc., in connection with The Hospital
       Authority of Metropolitan Government of Nashville and Davidson County Tennessee,
       d/b/a Nashville General Hospital, et al., v. Momenta Pharmaceuticals, Inc., and Sandoz,
       Inc., July 5, 2019.


                                                                                                   4
       Case 3:19-cv-06025-BJR Document 102-2 Filed 03/29/21 Page 5 of 10

                                                                             Lauren J. Stiroh


In Re Capacitors Antitrust Litigation

       Deposition testimony, on behalf of Defendants, KEMET Corporation, and KEMET
       Electronics Corporation, in connection with In Re Capacitors Antitrust Litigation,
       May 30, 2019.

       Expert Report, on behalf of Defendants, KEMET Corporation, and KEMET Electronics
       Corporation, in connection with In Re Capacitors Antitrust Litigation, February 22, 2019.

Amphastar Pharmaceuticals, Inc., and International Medication Systems, Ltd., v. Momenta
Pharmaceuticals, Inc., and Sandoz, Inc.

       Deposition testimony, on behalf of Defendant, Sandoz, Inc., in connection with
       Amphastar Pharmaceuticals, Inc., and International Medication Systems, Ltd., v.
       Momenta Pharmaceuticals, Inc., and Sandoz, Inc., April 5, 2019.

       Expert Report, on behalf of Defendant, Sandoz, Inc., in connection with Amphastar
       Pharmaceuticals, Inc., and International Medication Systems, Ltd., v. Momenta
       Pharmaceuticals, Inc., and Sandoz, Inc. February 15, 2019.

Christopher Dicesare, James Little, and Diana Stone et al., v. The Charlotte-Mecklenburg
Hospital Authority, d/b/a Carolinas Healthcare System

       Deposition testimony, on behalf of Defendant, Atrium Health, Inc., in connection with
       Christopher Dicesare, James Little, and Diana Stone et al., v. The Charlotte-
       Mecklenburg Hospital Authority, d/b/a Carolinas Healthcare System, March 13, 2019.

       Expert Report, on behalf of Defendant, Atrium Health, Inc., in connection with
       Christopher Dicesare, James Little, and Diana Stone et al., v. The Charlotte-
       Mecklenburg Hospital Authority, d/b/a Carolinas Healthcare System, December 7, 2018.

Crest Foods, Inc., v. Nestlé USA, Inc.

       Deposition testimony, on behalf of Defendant, Nestlé USA, Inc., in connection with
       Crest Foods, Inc., v. Nestlé USA, Inc., January 31, 2019.

       Expert Report, on behalf of Defendant, Nestlé USA, Inc., in connection with Crest
       Foods, Inc., v. Nestlé USA, Inc., January 7, 2019.

James Pudlowski, et al., v. The St. Louis Rams, LLC, et al.

       Affidavit, on behalf of Defendants, The St. Louis Rams, LLC, et al., in connection with
       James Pudlowski, et al, v. The St. Louis Rams, LLC, et al., January 24, 2019.

       Affidavit, on behalf of Defendants, The St. Louis Rams, LLC, et al., in connection with
       James Pudlowski, et al, v. The St. Louis Rams, LLC, et al., January 10, 2019.


                                                                                                 5
       Case 3:19-cv-06025-BJR Document 102-2 Filed 03/29/21 Page 6 of 10

                                                                              Lauren J. Stiroh

Oxbow Carbon & Minerals, LLC, et al., v. Union Pacific Railroad Company, et al.

       Deposition testimony, on behalf of Defendants, Union Pacific Railroad Company, et al.,
       in connection with Oxbow Carbon & Minerals, LLC, et al., v. Union Pacific Railroad
       Company, et al., November 9, 2018.

       Expert Report, on behalf of Defendants, Union Pacific Railroad Company, et al., in
       connection with Oxbow Carbon & Minerals, LLC, et al., v. Union Pacific Railroad
       Company, et al., September 10, 2018.

Intellectual Ventures II, L.L.C. v. FedEx Corporation, et al.

       Testimony, on behalf of Defendants, FedEx Corporation, et al., in the United States
       District Court for the Eastern District of Texas, Marshall Division, in connection with
       Intellectual Ventures II, L.L.C. v. FedEx Corporation, et al., May 17, 2018.

       Supplemental Expert Rebuttal Report, on behalf of Defendants, FedEx Corporation, et
       al., in connection with Intellectual Ventures II, L.L.C. v. FedEx Corporation, et al.,
       February 12, 2018.

       Deposition testimony, on behalf of Defendants, FedEx Corporation, et al., in connection
       with Intellectual Ventures II, L.L.C. v. FedEx Corporation, et al., January 26, 2018.

       Expert Report, on behalf of Defendants, FedEx Corporation, et al., in connection with
       Intellectual Ventures II, L.L.C. v. FedEx Corporation, et al., January 11, 2018.

U.S. Futures Exchange, L.L.C. and U.S. Exchange Holdings, Inc., v. Board of Trade of the
City of Chicago, Inc. and Chicago Mercantile Exchange, Inc.

       Deposition testimony, on behalf of Plaintiffs, U.S. Futures Exchange, L.L.C. and U.S.
       Exchange Holdings, Inc. in connection with U.S. Futures Exchange, L.L.C. and U.S.
       Exchange Holdings, Inc., v. Board of Trade of the City of Chicago, Inc. and Chicago
       Mercantile Exchange, Inc., March 16, 2018.

       Expert Reply Report, on behalf of Plaintiffs, U.S. Futures Exchange, L.L.C. and U.S.
       Exchange Holdings, Inc. in connection with U.S. Futures Exchange, L.L.C. and U.S.
       Exchange Holdings, Inc., v. Board of Trade of the City of Chicago, Inc. and Chicago
       Mercantile Exchange, Inc., February 26, 2018.

       Deposition testimony, on behalf of Plaintiffs, U.S. Futures Exchange, L.L.C. and U.S.
       Exchange Holdings, Inc. in connection with U.S. Futures Exchange, L.L.C. and U.S.
       Exchange Holdings, Inc., v. Board of Trade of the City of Chicago, Inc. and Chicago
       Mercantile Exchange, Inc., January 30, 2018.




                                                                                                 6
       Case 3:19-cv-06025-BJR Document 102-2 Filed 03/29/21 Page 7 of 10

                                                                              Lauren J. Stiroh


       Expert Report, on behalf of Plaintiffs, U.S. Futures Exchange, L.L.C. and U.S. Exchange
       Holdings, Inc. in connection with U.S. Futures Exchange, L.L.C. and U.S. Exchange
       Holdings, Inc., v. Board of Trade of the City of Chicago, Inc. and Chicago Mercantile
       Exchange, Inc., January 8, 2018.

Blue Ash Auto Body, Inc., et al., v. Progressive Casualty Insurance Company, et al.; Russell
Westfall, et al., v. Progressive Casualty Insurance Company, et al.

       Expert Report, on behalf of Defendants, Progressive Casualty Insurance Company, et al.,
       in connection with Blue Ash Auto Body, Inc., et al., v. Progressive Casualty Insurance
       Company, et al.; Russell Westfall, et al., v. Progressive Casualty Insurance Company, et
       al., March 15, 2018.

Johana Paola Beltran, et al., v. Interexchange, Inc., et al.

       Deposition testimony, on behalf of Defendants, Interexchange, Inc., et al., in connection
       with Johana Paola Beltran, et al., v. Interexchange, Inc., et al., March 14, 2018.

       Expert Rebuttal Report, on behalf of Defendants, Interexchange, Inc., et al., in connection
       with Johana Paola Beltran, et al., v. Interexchange, Inc., et al., October 30, 2017.

       Expert Report, on behalf of Defendants, Interexchange, Inc., et al., in connection with
       Johana Paola Beltran, et al., v. Interexchange, Inc., et al., July 31, 2017.

       Deposition testimony, on behalf of Defendants, Interexchange, Inc., et al., in connection
       with Johana Paola Beltran, et al., v. Interexchange, Inc., et al., April 6, 2017.

       Expert Rebuttal Report, on behalf of Defendants, Interexchange, Inc., et al., in connection
       with Johana Paola Beltran, et al., v. Interexchange, Inc., et al., February 3, 2017.

       Expert Report, on behalf of Defendants, Interexchange, Inc., et al., in connection with
       Johana Paola Beltran, et al., v. Interexchange, Inc., et al., January 13, 2017.

In Re Dental Supplies Antitrust Litigation

       Deposition testimony, on behalf of Defendants, Patterson Companies, Inc., Henry Schein,
       Inc., and Benco Dental Supply Company, in connection with In Re Dental Supplies
       Antitrust Litigation, January 5, 2018.

       Expert Report, on behalf of Defendants, Patterson Companies, Inc., Henry Schein, Inc.,
       and Benco Dental Supply Company, in connection with In Re Dental Supplies Antitrust
       Litigation, November 20, 2017.




                                                                                                   7
       Case 3:19-cv-06025-BJR Document 102-2 Filed 03/29/21 Page 8 of 10

                                                                             Lauren J. Stiroh

Mark Hale, et al., v. State Farm Mutual Automobile Insurance Company, et al.

       Deposition testimony, on behalf of Defendants, State Farm Mutual Automobile Insurance
       Company, et al., in connection with Mark Hale, et al., v. State Farm Mutual Automobile
       Insurance Company, et al., November 17, 2017.

       Expert Report, on behalf of Defendants, State Farm Mutual Automobile Insurance
       Company, et al., in connection with Mark Hale, et al., v. State Farm Mutual Automobile
       Insurance Company, et al., October 30, 2017.

Solargenix Energy, LLC v. Acciona Solar Energy, LLC, et al.

       Declaration, on behalf of Defendants, Acciona Solar Energy, LLC, et al., in connection
       with Solargenix Energy, LLC v. Acciona Solar Energy, LLC, et al., October 16, 2017.

       Declaration, on behalf of Defendants, Acciona Solar Energy, LLC, et al., in connection
       with Solargenix Energy, LLC v. Acciona Solar Energy, LLC, et al., October 3, 2017.

       Affidavit, on behalf of Defendants, Acciona Solar Energy, LLC, et al., in connection with
       Solargenix Energy, LLC v. Acciona Solar Energy, LLC, et al., September 7, 2017.

SourceOne Dental, Inc., v. Patterson Companies, Inc., Henry Schein, Inc., and Benco Dental
Supply Company

       Deposition testimony, on behalf of Defendants, Patterson Companies, Inc., Henry Schein,
       Inc., and Benco Dental Supply Company, in connection with SourceOne Dental, Inc., v.
       Patterson Companies, Inc., Henry Schein, Inc., and Benco Dental Supply Company, July
       21, 2017.

       Expert Rebuttal Report, on behalf of Defendants, Patterson Companies, Inc., Henry
       Schein, Inc., and Benco Dental Supply Company, in connection with SourceOne Dental,
       Inc., v. Patterson Companies, Inc., Henry Schein, Inc., and Benco Dental Supply
       Company, April 28, 2017.

Dino Rikos, et al., v. The Procter & Gamble Company

       Expert Reply Report, on behalf of Defendant, The Procter & Gamble Company, in
       connection with Dino Rikos, et al., v. The Procter & Gamble Company, February 17,
       2017.

Insight Equity A.P.X., LP, d/b/a Vision-Ease Lens Worldwide v. Transitions Optical, Inc.

       Expert Reply Report, on behalf of Defendant, Transitions Optical, Inc., in connection
       with Insight Equity A.P. X., LP, d/b/a Vision-Ease Lens Worldwide v. Transitions
       Optical, Inc., February 1, 2017.




                                                                                                8
     Case 3:19-cv-06025-BJR Document 102-2 Filed 03/29/21 Page 9 of 10

                                                                           Lauren J. Stiroh



Presentations (2011-2021)

     Panelist, “Proving Market Power in Unilateral Conduct Cases,” presented by the ABA
     Section of Antitrust Law, Unilateral Conduct Committee, June 30, 2020.

     Panelist, “A View of Class Actions from Both Sides of the Atlantic,” presented by
     Monckton Chambers and NERA Economic Consulting Summer Webinar Series:
     Competition Law in the UK and EU, June 25, 2020.

     Panelist, “Honest Broker or Advocate: Effective Expert Testimony,” presented by the
     Antitrust Magazine and Economics Committee, Our Curious Amalgam Podcast Release,
     April 29, 2020.

     Panelist, “Algrithms, Textual Analysis, and Collusion,” presented at New York
     University, School of Law, New York, New York, January 31, 2020.

     Panelist, “Wage the Battle to Win the War: Expert Challenges at Class Certification,”
     presented at McDermott, Will & Emery, Chicago, Illinois, September 24, 2019.

     Panelist, “College Sports – Beyond Pay,” presented by The Trade, Sports, and
     Professional Associations Committee of the American Bar Association’s Section of
     Antitrust Law, American Bar Association Spring Meeting, Washington, DC, April 11,
     2018.

     Panelist, “The Nexus between Competition and Innovation,” presented by GCR Live:
     Women in Antitrust, Washington, DC, November 9, 2017.

     Panelist, “2015 Canadian Bar Association Roundtable: IP and Competition Law,”
     presented by The Economics and Law Committee of the CBA National Competition Law
     Section, Borden Ladner Gervais, LLP, Toronto, ON, June 22, 2015.

     Panelist and Expert Economist for Plaintiff at “Mock Trial,” presented by The Antitrust
     Law and Economics Institute, Co-sponsored by American Bar Association Section on
     Antitrust, George Mason School of Law, Arlington, VA, October 9, 2013.

     Panelist, “Fundamentals-Antitrust Economics,” presented by The Economics Committee
     of the American Bar Association’s Section of Antitrust Law, American Bar Association
     Spring Meeting, Washington, DC, April 10, 2013.

     Panelist, “Presenting an Effective Damages Case in Light of Recent Federal Circuit
     Precedent,” sponsored by The Licensing Executives Society (U.S.A. and Canada), Inc.
     (LES Workshop), San Diego, CA, October 19, 2011.

     Panelist, “The Fundamentals of Working with Economic Experts Committee Program,”
     co-sponsored by The ABA Section of Antitrust Law, Teleconference, April 29, 2011.


                                                                                               9
    Case 3:19-cv-06025-BJR Document 102-2 Filed 03/29/21 Page 10 of 10

                                                                            Lauren J. Stiroh




Publications (2011-2021)

     “Checking in on PeaceHealth: Providing Some Clearer Guidance to Bundling Sellers,”
     co-authored with David Reichenberg, Cozen O’Connor, The Antitrust Source, American
     Bar Association, Volume 19, Issue 2, October 2019.

     “Sports, Student-Athletes, and Antitrust,” Ass’n: The Newsletter of the Trade, Sports, &
     Professional Associations Committee, American Bar Association, Section of Antitrust
     Law, Summer 2018.

     “Demonstrating Faulty Predictions in Class Certification Analysis,” co-authored with
     Christine Siegwarth Meyer and Claire (Chunying) Xie, NERA Economic Consulting,
     American Bar Association, Section of Antitrust Law, Antitrust Magazine, Vol. 30, No. 2,
     Spring 2016.

     Chapter 6: “Interpreting Regression Results,” co-authored with G. Steven Olley, Adjunct
     Assistant Professor of Economics at Columbia University in Econometrics: Legal,
     Practical and Technical Issues, Second Edition, American Bar Association Section of
     Antitrust Law, 2014.

     “Considerations in Defining the Relevant Product Market for Antitrust Analysis,”
     published as part of the course materials in connection with the 61st Spring Meeting of
     the Section of Antitrust Law, American Bar Association, Fundamentals-Antitrust
     Economics, April 10, 2013.



     March 2021




                                                                                               10
